REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the cited references, alone or in combination,   disclose the palm less or open palm, finger less  glove with no thumb material for the palmar surface of the wearer’s glove as  claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/GLORIA M HALE/Primary Examiner, Art Unit 3732